
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1514
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2010
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for the designation of
		  July 31, 2010, as National Dance Day.
	
	
		Whereas the many forms of dance expression represent the
			 artistic, regional, and ethnic diversity of the United States;
		Whereas dance forms in the United States span the
			 spectrums from classical to popular and from ballet to tap, and include the
			 many popular line and partner dances of today;
		Whereas dancing is an activity that helps
			 improve heart health, burns calories, strengthens muscles, and improves
			 flexibility;
		Whereas a renewed public interest in dancing as a physical
			 fitness activity coincides with First Lady Michelle Obama’s Let’s
			 Move! initiative to combat childhood obesity;
		Whereas obesity has been recognized as epidemic in the
			 United States;
		Whereas an estimated 31.8 percent of people in the United
			 States aged 2 to 19, and an estimated 68 percent of people in the United States
			 aged 20 and older, are overweight or obese;
		Whereas childhood obesity in the United States has more
			 than tripled in the past 30 years;
		Whereas dancing, in all its variations, is a popular form
			 of physical exercise;
		Whereas Nigel Lythgoe, executive producer of, and judge
			 on, the dance-themed television show So You Think You Can Dance,
			 in association with the Dizzy Feet Foundation, will celebrate July 31, 2010, as
			 National Dance Day in the Nation’s capital; and
		Whereas July 31 would be an appropriate date on which to
			 annually celebrate National Dance Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National Dance
			 Day as a way to show commitment to dance education and physical fitness across
			 the United States;
			(2)supports the goals of First Lady Michelle
			 Obama’s initiative to combat childhood obesity; and
			(3)acknowledges that promoting dance can make
			 an important difference in encouraging physical fitness.
			
